Name: Commission Regulation (EEC) No 4032/88 of 21 December 1988 supplementing the list in the Annex to Council Regulation (EEC) No 2763/83 as regards arrangements for processing under customs control
 Type: Regulation
 Subject Matter: tariff policy;  trade
 Date Published: nan

 No L 355/36 Official Journal of the European Communities 23. 12. 88 COMMISSION REGULATION (EEC) No 4032/88 of 21 December 1988 supplementing the list in the Annex to Council Regulation (EEC) No 2763/83 as regards arrangements for processing under customs control Community processors and persons established in third countries ; whereas therefore these amendments are needed urgently ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Customs Procedures with Economic Impact, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2763/83 of 26 September 1983 on arrangements permitting goods to be processed under customs control before being put into free circulation ('), as last amended by Commission Regulation (EEC) No 4151 /87 (2), and in particular Article 2 (3) thereof, Whereas there exists an economic need to supplement the list in the Annex to Regulation (EEC) No 2763/83 ; whereas the purpose of the amendments in question is to ensure equality in conditions of competition as between HAS ADOPTED THIS REGULATION : Article 1 The following is added in columns I and II of the list in the Annex to Regulation (EEC) No 2763/83 : Column I Column II Processing resulting in :  Mixture of fatty acids falling within CN codes 1519 11 , 1519 12 and 1519 19  Pure fractions of fatty acids falling within CN codes 291570 10, 29157090, 2915 90 00, 2916 15 00 and 2916 19 90  Mixture of methyl esters of fatty acids falling within CN code 3823 90 99  Pure fraction of methyl esters of fatty acids falling within CN codes 2915 70 10, '  Palm oil falling within CN code 1511 10 10, or  Palm stearin falling within CN code 1511 90 19, or  Palm olein falling within CN code 1511 90 91 , or  Coconut oil falling within CN code 1513 11 10, or  Palm kernel oil falling within CN code 1513 21 11 , or  Babassu oil falling within CN code 1513 29 30 2915 70 90, 2915 90 00, 2916 15 00 and 2916 19 90  Mixture of fatty alcohols falling within CN code 1519 30 .  Fatty pure alochols falling within CN codes 2905 16 90, 2905 17 00 and 2905 19 90  Glycerine falling within CN code 1520 10' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 January to 30 June 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1988 . For the' Commission COCKFIELD Vice-President ( ») OJ No L 272, 5. 10. 1983, p . 1 . Ã 1) OJ No L 391 , 31 . 12. 1987, p. 29 .